1                             UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     LANCE E. SPEAKE,                                  Case No. 3:20-cv-00005-MMD-WGC
4                                           Plaintiff                    ORDER
5            v.
6     MICHAEL MINOV, et al.,
7                                       Defendants
8
9    I.     DISCUSSION

10          On January 7, 2020, this Court ordered Plaintiff to file a fully complete application

11   to proceed in forma pauperis on the Court’s approved form or pay the full $400 filing fee

12   for a civil action within thirty (30) days from the date of that order. (ECF No. 3 at 2). On

13   January 10, 2020, Plaintiff filed a motion for clarification or in the alternate a motion for

14   extension of time. (ECF No. 4 at 1). The Court will construe Plaintiff’s motion at ECF No.

15   4 as a motion for extension of time to file an application to proceed in forma pauperis on

16   this Court’s approved form. The Court now grants Plaintiff’s motion for an extension of

17   time. Plaintiff shall file an application to proceed in forma pauperis on this Court’s

18   approved form or pay the full $400 filing fee on or before Friday, February 21, 2020.

19   Further, Plaintiff shall be provided a copy of the Court’s approved form with this order.

20   II.    CONCLUSION

21          For the foregoing reasons, IT IS ORDERED that the motion for extension of time

22   (ECF No. 4) is GRANTED.

23          IT IS FURTHER ORDERED that on or before Friday, February 21, 2020, Plaintiff

24   shall either: (1) file an application to proceed in forma pauperis, on this Court’s approved

25   form in compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400 fee for filing a civil

26   action (which includes the $350 filing fee and the $50 administrative fee).

27          IT IS FURTHER ORDERED that the Clerk of the Court WILL SEND Plaintiff the

28   approved form application to proceed in forma pauperis by a prisoner, as well as the
1    document entitled information and instructions for filing an in forma pauperis application.
2           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
3    dismissal of this action may result.
4                    January 13, 2020
            DATED: ___________________
5
6                                              UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -2-
